Citation Nr: 1030339	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-13 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
bladder disorder, to include residuals of removal of a tumor, due 
to surgery for cancer of the prostate.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a pelvic disorder, to include a pelvic tumor, to 
include as secondary to an in-service appendectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision from the Regional 
Office (RO) in Los Angeles, California.

In a May 2007 statement, the Veteran clarified the nature of his 
claims, explaining that he was seeking service connection for a 
bladder disorder caused during a prostate resection procedure 
performed at a VA hospital.  Also, the Veteran indicated that he 
was seeking service connection for a pelvic disorder to include 
as secondary to an in-service appendectomy.  

The Veteran indicated on his May 2007 VA Form 9 that he wished to 
testify at a Board hearing.  In August 2007 correspondence, he 
withdrew the hearing request.

The respective issues of entitlement to compensation under 
38 U.S.C.A. § 1151 for a bladder disorder and entitlement to 
service connection for a pelvic disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for removal of a tumor on 
the pelvis as secondary to status-post appendectomy in a January 
2004 rating decision and properly notified the Veteran, who did 
not initiate an appeal of that decision.

2.  The January 2004 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim in May 2005. 


3.  Evidence submitted since the January 2004 rating decision 
regarding the Veteran's claim for service connection pelvic 
disorder is not cumulative of evidence previously of record and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted since the 
January 2004 rating and the claim for service connection for a 
pelvic disorder is new and material, and the claim of service 
connection for a pelvic disorder is reopened.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a pelvic 
disorder, to include a pelvic tumor, are related to his service 
with the United States Air Force from October 1968 to May 1969, 
to include as secondary to an in-service appendectomy.  

In July 2003 the Veteran submitted a claim for service connection 
for a pelvic tumor, to include as secondary to an in-service 
appendectomy.  By rating decision dated in January 2004 rating 
decision, the RO denied the Veteran's claim for removal of a 
tumor on the pelvis as secondary to status-post appendectomy.  In 
making this determination, the RO stated that the Veteran did not 
undergo an appendectomy during service and, as service connection 
could not be granted for the appendectomy, the claimed pelvic 
disorder neither resulted nor was aggravated by this procedure.  
The RO also noted that current tests did not show any current 
pelvic disorder.  Because the Veteran did not appeal this 
decision, it is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104, 20.302, 20.1103.
  


Legal Criteria

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 
5108, 7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the claim.  

Analysis

In May 2005 the Veteran filed a claim to reopen his previously 
denied claim for service connection for a pelvic disorder.  
Reviewing the evidence submitted since the January 2004 decision, 
VA treatment records dated from June 1977 through August 1978 
indicate treatment for epigastric and abdominal pains.  In a 
December 2005 VA treatment record, specifically a urinary 
cystourethrogeram report, the Veteran reported experiencing 
stress incontinence after a 1999 prostatectomy.  In reading the 
cystourethrogram, the examiner noted it appeared unremarkable, 
but indicated seeing surgical clips along the pelvic sidewall and 
floor from the prior prostatectomy.  Subsequent treatment records 
indicated treatment for incontinence and urinary leakage.  

In a May 2007 statement, the Veteran reported that he had 
developed a pelvic condition as a direct result of the 
appendectomy performed on his during service.  

Upon review of the record, the Board finds that evidence received 
since the January 2004 rating decision is new and material.  
Recent treatment records indicate that the Veteran has surgical 
clips inserted in the pelvic wall and floor, suggesting previous 
surgery near the pelvis.  Therefore, the Board finds that the 
evidence submitted since the January 2004 rating decision 
regarding the Veteran's claimed pelvic disorder is new and 
material, as it relates to unestablished facts necessary to 
substantiate the claim of service connection for a pelvic 
disorder, and raises a reasonable possibility of substantiating 
the claim.  Accordingly, the evidence is new and material and the 
claim of entitlement to service connection for a pelvic disorder 
must be reopened.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Because the determination below constitutes a full grant of the 
Veteran's applications to reopen his claim for service 
connection, there is no reason to discuss whether the Veteran has 
received adequate notice and assistance with regard to this 
issue.


ORDER

The claim for service connection for a pelvic disorder, to 
include a pelvic tumor, to include as secondary to an in-service 
appendectomy, is reopened.  To that extent, the appeal is 
granted.


REMAND

Regarding the Veteran's claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for a bladder disorder due to surgery 
for cancer of the prostate, the Board notes that the RO did not 
provide the Veteran with proper notice regarding this issue in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  In accordance with the VA's duty to notify the Veteran 
regarding the information required to substantiate his claim, the 
Board finds that such notice, specifically providing information 
regarding claims for entitlement to compensation under 
38 U.S.C.A. 1151, should be issued to the Veteran.  38 U.S.C.A. 
§§ 5102, 5103.

Also, it appears as if some of the Veteran's service treatment 
records are missing.  For example, in a March 1969 service 
treatment record, the examiner noted that the Veteran experienced 
acute appendicitis with rupture and underwent an appendectomy one 
month prior.  The examiner further indicated that, for the past 
two days, the Veteran had passed bright red blood in his stools.  
However, the Veteran's service treatment records do not include 
any records denoting a February 1969 appendectomy.  Although 
unrelated directly to the issues on appeal, the Board notes that, 
in the Veteran's April 1969 service discharge examination report, 
the examiner indicated that the Veteran had a psychiatric 
abnormality, and stated that the reader should "see [the] 
attached Mental Hygiene Consultation."  The record does not 
contain any such consultation report.  As the record suggests 
that not all of the Veteran's service treatment records are 
included in the claims file at this time, a remand is necessary 
to acquire the complete records.  As the chance exists that 
notations in the Veteran's service personnel records, such as a 
potential reference to an in-service appendectomy therein, might 
exist, the service personnel records should be acquired as well.  
If these records are missing or unavailable, the AMC/RO should 
notify the Veteran and make a formal finding that the records are 
unavailable and that further efforts to obtain them would be 
futile.

Furthermore, the Board notes that post-service treatment records 
pertinent to the Veteran's claims have not been procured in 
connection with the pending claims.  The Veteran apparently is 
seeking compensation due to urinary constipation/leakage he 
believes resulted from a lack of care on the part of the VA 
physicians who performed a 1999 prostatectomy.  The claims file 
contains a September 1999 VA surgical record of a radical 
retropubic prostatectomy with bilateral nerve sparing performed 
at the VA Medical Center (VAMC) in New Orleans.  However, the 
claims file contains no other records regarding this surgery, 
including those regarding consent, surgical preparation, and 
subsequent recovery.  Moreover, the record does not include any 
subsequent records from the New Orleans VAMC dated after the date 
of this surgery or any further treatment records dated prior to 
2002.  In a December 2003 VA treatment record, the Veteran 
reported that, following the September 1999 procedure, he 
developed incontinence and, in February 2000, the examiners at 
the New Orleans VAMC inserted a urinary sling, which the Veteran 
contended caused urinary leakage.  As noted above, the record 
does not contain any reports regarding this procedure.  As the 
evidence regarding the Veteran's urinary disorders are relevant 
to the Veteran's claim, the Board finds that VA must procure all 
treatment records indicating treatment for urinary disorders not 
already of record, including all records regarding the Veteran's 
September 1999 surgical procedure and all subsequent records from 
the New Orleans VAMC. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 
3.159(c)(1)(2).

The Board also notes that, during the pendency of this appeal, 
the Social Security Administration (SSA) granted the Veteran 
disability benefits.  The Veteran's claims file, however, 
currently does not contain any SSA administrative decision(s) or 
the underlying medical records SSA used in making its 
decision(s).  Moreover, it does not appear that the RO contacted 
the SSA in order to incorporate its records into the claims file.  
The Board notes that the VA has a duty to obtain SSA records when 
it has actual notice of such an application.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Because the record does not disclose the nature of the Veteran's 
SSA claim, the Board cannot state that a reasonable possibility 
does not exist to indicate that obtaining these records would aid 
the Veteran in substantiating his claim.  See 38 U.S.C.A. § 
5103A(a)(2).  Accordingly, the AMC/RO must contact SSA and obtain 
and associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including any medical records in 
its possession.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Moreover, regarding the Veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151, it is the judgment of the 
Board that the Veteran should be examined by a VA physician and a 
medical opinion should be obtained.  Such an opinion is necessary 
to determine whether the Veteran has additional disability caused 
by VA medical treatment or examination, specifically the 
September 1999 radical retropubic prostatectomy, and further 
whether the proximate cause of any such disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
the medical treatment or examination; or, whether the Veteran has 
additional disability caused by VA medical treatment or 
examination, the proximate cause of which was an event that was 
not reasonably foreseeable.  See 38 U.S.C.A. § 1151.  

Finally, the Board notes that the Veteran's service treatment 
records indicate that the Veteran probably underwent an 
appendectomy during service, the Veteran claims to have developed 
a pelvic disorder secondary to this procedure, and current 
medical records show a possible pelvic disorder secondary to 
surgical repair near the pelvis.  The Board observes that the 
Veteran has not yet been afforded a VA examination addressing 
whether any current pelvic disorder is related to his military 
service.  Therefore, on remand, AMC/RO should be afforded a VA 
examination addressing the nature and etiology of any current 
pelvic disorder.

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with all VCAA notice 
and assistance requirements.  38 U.S.C.A. §§ 
5103 and 5103A.   At a minimum, the Veteran 
must be provided with information about 
substantiating a claim for compensation under 
38 U.S.C.A. § 1151.

2.  Request that the Veteran identify the 
names, addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who provided treatment for his 
claimed pelvis and bladder disorders since 
October 2007.  After securing the necessary 
releases, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the appellant.  At a minimum, 
the AMC/RO must procure all records regarding 
the September 1999 radical retropubic 
prostatectomy performed at the VAMC in New 
Orleans, to include all waiver and consent 
forms.

3.  Make an additional request for complete 
copies of the Veteran's outstanding service 
treatment and personnel records.  The AMC/RO 
should make said request to the National 
Personnel Records Center (NPRC) and, if 
necessary, all other appropriate alternative 
sources.  If no further records can be 
obtained after an exhaustive search, VA's 
efforts and any resolution determined must be 
fully documented for the record, and the 
Veteran should be notified in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(e).

4.  Contact SSA and obtain and associate with 
the claims file copies of the Veteran's 
records regarding SSA benefits, including any 
SSA administrative decision(s) (favorable or 
unfavorable) and the underlying medical 
records SSA relied upon in making its 
decision(s).

5.  After the above development is completed, 
arrange for VA examination of the Veteran by 
a VA physician for an opinion as to the 
nature and extent of any "additional 
disability" attributable to medical 
examination or treatment, including the 
September 1999 radical retropubic 
prostatectomy.  The examination report should 
include a detailed account of all 
manifestations of relevant pathology found.  
All necessary studies and/or tests for an 
accurate assessment should be conducted.

The physician should prepare a detailed 
medical opinion as to whether it is at least 
as likely as not (whether there is a 50 
percent or greater probability) that the 
Veteran has any disorder, to include urinary 
incontinence/leakage, that was caused 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the 
medical treatment or examination; or, whether 
the Veteran has additional disability caused 
by VA medical treatment or examination, the 
proximate cause of which was an event that 
was not reasonably foreseeable

The physician should provide an explanation 
of the rationale for each opinion.

The claims file must be provided to the 
physician and the physician should note 
whether the claims file was reviewed in the 
examination report.

6.  After any additional evidence has been 
obtained and added to the record, the AMC/RO 
must arrange for the Veteran to be afforded a 
VA medical examination to determine the 
nature, etiology, and approximate onset date 
of any pelvic disorder that is currently 
present.  The claims file and a copy of this 
remand must be made available to the examiner 
for review in conjunction with the 
examination.

After a review of the relevant evidence in 
the claims file and any tests that are deemed 
necessary, the examiner should answer the 
following questions:

a.  Does the Veteran have a diagnosis of a 
current pelvic disorder?

b. If so, is it at least as likely as not 
(50 percent or  greater degree of 
probability) that the pelvic disorder 
began during service or is causally linked 
to any incident of service, to include an 
in-service appendectomy?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely support 
the contended causal relationship; less 
likely weighs against the claim.

The examiner is also requested to provide a 
rationale for any opinion expressed and is 
advised that if a conclusion cannot be 
reached without resort to speculation, he or 
she should so indicate in the examination 
report.

7.  After completion of the foregoing and all 
other necessary development, the AMC/RO 
should re-adjudicate the claims.  If the 
benefits sought remain denied, the Veteran 
and his representative must be furnished an 
SSOC and be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


